Exhibit 21.1 Sigma Designs, Inc. Listing of Subsidiaries NAME JURISDICTION Sigma Designs Israel S.D.I Ltd. Israel Sigma Designs (Asia) Ltd. Hong Kong Sigma Designs Denmark ApS Denmark Sigma Designs Denmark ApS, France Branch France Sigma Designs Europe - SAS France Sigma Designs Japan, KK Japan Sigma Designs Korea Co., Ltd. Korea Sigma Designs Technology Denmark ApS Denmark Sigma Designs Technology Singapore Pte. Ltd. Singapore Sigma Designs Vietnam Company Limited Vietnam Sigma International Limited Cayman Islands Sigma Designs (Shenzhen) Co., Ltd. China Sigma Designs (Asia) Ltd., Taiwan branch Taiwan Sigma Designs Technology (Shanghai) Co. Ltd. Shanghai Sigma Designs Netherlands B.V. Netherlands Sigma Designs Technology Germany GmbH Germany Bretelon, Inc. United States of America Z-Wave Alliance, LLC United States of America
